                                                                                             FILED
                                                                                        IN OPEN COURT


                      IN THE UNITED STATES DISTRICT COURT                            JAN 1 3 2020
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION                            CLERK. U.S. DISTRICT CCi T T
                                                                                     ALEXANDRIA. VIRGINIA

UNITED STATES OF AMERICA
                                               )
       V.                                      )     Criminal No. l:19-CR-20i
                                               )
GEORGE AREF NADER,                             )     The Honorable Leonie M. Brinkema
                                               )
                      Defendant.



                                NOTICE OF APPEARANCE


       Please take notice that Andrew E. Talbot, Esq. of Arnold & Porter Kaye Scholer LLP, an

attorney admitted to practice in this Court, appears as counsel in t^is case for Defendant George

Aref Nader.



 Dated: January 13, 2020                     Respectfully submitted,

                                              /s/ Andrew E. Talbot
                                               Andrew E. Talbot(VA Bar No. 93801)

                                               ARNOLD & PORTER ICAYE SCHOLER LLP
                                              601 Massachusetts Ave, NW
                                              Washington, DC 20001-3743
                                              Telephone:+1 202.942.5000
                                               Fax:+1 202.942.5999
                                               E-mail: Andrew.Talbot@amoldporter.com

                                              Attorneyfor Defendant George ArefNader
                               CERTIFICATE OF SERVICE


       I hereby certify that on January 13, 2020,1 filed the foregoing with the Clerk of the Court

using the CM/ECF system, which in turn will provide electronic notification ofand access to such

filing to the counsel ofrecord in this matter who are registered in the CM/ECF system.



 Dated: January 13, 2020                      Respectfully submitted,

                                               /s/ Andrew E. Talbot
                                               Andrew E. Talbot(VA Bar No. 93801)

                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               601 Massachusetts Ave,NW
                                               Washington, DC 20001-3743
                                               Telephone: +1 202.942.5000
                                               Fax: +1 202.942.5999
                                               E-maiI: Andrew.Talbot@amoldporter.com

                                               Attorneyfor Defendant George S. Nader
